UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UBS SECURITIES LLC,

                       Petitioner,              20cv217 (JGK)

          - against -                           ORDER

VANESSA PROWSE,

                       Respondent.

JOHN G. KOELTL, District Judge:

     The Clerk is directed to seal the docket entries in this

case temporarily pending the parties' submissions of the papers

in this case in redacted form. The parties are directed to file

redacted papers not under seal by the end of the day on January

24, 2020 along with any letters concerning disputes between the

parties about the scope of redactions. The Clerk is directed to

close Docket No. 15.

SO ORDERED.

Dated:    New York, New York
          January 23, 2020

                                     United States District Judge




                                      USDC SONY
                                      DOCUMENT
                                      ELECTRQNICALL Y FILED
                                      DOC#
                                      DATEF-IL-E--D---./~--...'¥::olj?
                                                             ..,_,.,   ·-~ ·~--- -.....
                                                                                  ....    ,-
